Citation Nr: 0817147	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  95-25 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an extraschedular evaluation for residuals of 
a gunshot wound to the left abdomen, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.

This matter was initially before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  The veteran appeared at a Travel Board hearing in 
June 1997 before the undersigned Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claims file.

In August 1998, the Board denied an increased evaluation, and 
the veteran appealed the decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a May 1999 
decision, the Court vacated and remanded the case to the 
Board for readjudication consistent with its decision.

Following the completion of development ordered in a February 
2000 remand, the Board in an October 2003 decision again 
denied entitlement to a rating in excess of 10 percent for 
residuals of a gunshot wound to the left abdomen, including 
on the basis of an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1).  The veteran appealed the October 2003 
decision to the Court.

In a September 2005 memorandum decision, the Court affirmed 
the October 2003 denial of a schedular rating in excess of 10 
percent for residuals of a gunshot wound to the left abdomen, 
but vacated the October 2003 denial of entitlement to an 
extraschedular rating.  Thereafter, the Board, in April 2006, 
remanded the case to the RO for further development, which 
was completed as directed, and the RO continued to deny 
referral of the veteran's claim for extraschedular 
consideration.

A November 2006 Board decision again denied entitlement to a 
referral for extraschedular consideration.  The veteran again 
appealed.  

In December 2007, the veteran, through his attorney, and the 
Secretary of Veterans Affairs, submitted a Joint Motion For 
Remand (Motion).  In an Order also dated in December 2007, 
the Court granted the Motion, and remanded the case to the 
Board for further appellate review consistent with the 
Motion.

For good cause shown - the veteran's age, the Board advanced 
his case on the docket.  See 38 U.S.C.A. § 7107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  A March 1946 rating decision granted service connection 
for residuals of a superficial shrapnel fragment wound of the 
left upper abdomen with a non-compensable evaluation, 
effective February 12, 1946.  That decision is final.

2.  In January 1995 the veteran filed a claim of entitlement 
to an increased rating for his wound residuals, and in a 
March 1995 rating decision a 10 percent rating was assigned 
effective August 16, 1994.

3.  In June 1995, the veteran filed a notice of disagreement, 
and in July 1995, he perfected an appeal arguing his 
entitlement to an increased rating and earlier effective date 
for a compensable evaluation arguing that he was entitled to 
a 30 percent rating dating to the date of the original claim.  

4.  In a December 1995 rating decision VA addressed for the 
first time whether the March 1946 rating decision contained 
clear and unmistakable error.  

5.  The December 1995 rating decision found that the March 
1946 rating decision was clearly and unmistakably erroneous 
to the extent that it failed to assign a 10 percent rating 
effective February 12, 1946.  Notice of that decision was 
issued in February 1996.

6.  In a November 1996 statement, the veteran's former 
representative referenced a February 1995 medical examination 
finding and argued that the appellant was entitled to an 
increased rating, but did not challenge the extent to which 
the December 1995 rating decision found clear and 
unmistakable error in the March 1946 rating decision. 

7.  A timely appeal to the December 1995 rating decision 
which limited the finding of clear and unmistakable error to 
VA's failure to assign a 10 percent rating was not submitted.   
In the absence of an appeal, the December 1995 rating 
decision is final.

8.  The veteran retired from active employment in 1984 and 
has remained retired since.  His current claim was received 
by the RO in January 1995.

9.  The probative evidence of record does not show the rating 
schedule and the veteran's assigned schedular evaluations to 
be inadequate.


CONCLUSIONS OF LAW

1.  The March 1946 and December 1995 rating decisions are 
final, and the current appeal provides no basis for the Board 
to assume jurisdiction of a claim for a staged initial 
schedular rating from February 12, 1946.  38 U.S.C.A. 
§§ 5103, 5103A(f), 7105(a), (b)(1) (West 2002 & Supp. 2007); 
38 C.F.R. § 20.302 (2007).

2.  The criteria for referral for an increased rating for 
residuals of a gunshot wound to the left abdomen on an 
extraschedular basis are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.151, 3.159, 3.321(b), 
3.326(a), 4.47, 4.49, 4.50, 4.53, 4.54, 4.55, 4.56, 
Diagnostic Code 5319 (1996) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in the Board's April 
2006 remand, amongst other documents, fulfills the provisions 
of 38 U.S.C.A. § 5103(a), save for a failure to provide 
notice addressing the type of evidence necessary to establish 
an extraschedular evaluation or the effective date for one.  
The claim was readjudicated in a July 2006 supplemental 
statement of the case.  Any failure to provide advance notice 
of how an increased evaluation on an extraschedular basis, or 
the effective date for one would be assigned is harmless 
because the benefit sought on appeal is denied, hence, 
rendering moot any pertinent questions.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Nonetheless, the Board finds that 
the purposes of a compliant notice have not been frustrated 
in this case, as the veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claim, 
to include the opportunity to present pertinent evidence and 
testimony, and has in fact availed himself of that 
opportunity.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).   The appellant is represented by competent legal 
counsel who is well versed in veteran's law and, in a 
September 2006 letter to the RO, fully demonstrated full 
knowledge of the evidence required to establish the benefit 
sought by the appellant.

Thus any error in the timing of the notice, or in the notice 
itself, was harmless, as the appellant was not prejudiced.  
As a result, the Board may proceed to decide this appeal.  
Cf. Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005); 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(Representation is a factor that must be considered when 
determining whether that appellant has been prejudiced by any 
notice error.  VA communications to the claimant and his 
counsel, the claimant's actions and communications to VA, and 
the counsel's actions and communications to VA will signal 
whether, under the circumstances of each case, it has been 
demonstrated that the appellant had a meaningful opportunity 
to participate effectively in the processing of his claim.).  
Simply put, there is no evidence of any VA error in notifying 
the appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

Finally, VA has secured all available pertinent evidence, 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file.  Indeed, the veteran's representative wrote in June 
2006, that the claim had been adequately substantiated by the 
evidence of record.  Whether the evidence justifies a 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for an extraschedular rating 
is a matter addressed below, however, VA has fulfilled its 
duty to assist the appellant in the prosecution of his claim.

Background

As noted in the Introduction, the veteran's entitlement to an 
increased schedular rating was the subject of an October 2003 
Board decision which was affirmed by the Court in September 
2005.  Therefore, the only question remaining is the 
appellant's entitlement to an increased evaluation on an 
extraschedular basis, and this remaining issue is addressed 
primarily within the confines of the Motion.

The law provides that ratings shall be based as far as 
practicable, upon the average impairments of earning capacity 
with the additional proviso that the Secretary shall from 
time to time readjust this schedule of ratings in accordance 
with experience. To accord justice in an exceptional case 
where the schedular evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321.

There appears to be no dispute that at some point during his 
working career the appellant left a job for a different job 
due to pain associated with his service connected abdominal 
wound.  He argues that this job change led to a reduction in 
net income.  The November 2006 Board decision, however, 
determined those assertions pertained to a period in time 
over which the Board could not exercise appellate 
jurisdiction.

In this regard, the veteran filed his claim for an increased 
rating in January 1995. Thus, under 38 C.F.R. § 3.400 (2007), 
the Board determined, at best, any award of benefits would 
date to a period no earlier than January 1994, i.e., one year 
prior to the date of the claim.  Given the fact that the 
appellant retired from all employment in 1984, between 
January 1994 and the present he is not shown to have suffered 
a marked interference with his employment.  Consequently, 
there was no evidence that at any time during the pertinent 
appellate term that the wound residuals caused an exceptional 
or unusual disability which caused a marked interference in 
his ability to work or seek work.  Moreover, there is no 
evidence that during the appellate period as defined above 
that the appellant's wound residuals caused a marked 
impairment with employment due to a need for frequent 
hospitalizations.  As such, during the appellate period at 
issue, i.e., the period from January 1994 to the present, 
there is no basis to justify referral of this claim to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service for consideration of entitlement to an 
extraschedular evaluation.

The basis of the December 2007 Motion was whether the 
December 1995 rating decision required VA to consider a 
staged scheduler rating from the effective date of the March 
1946 rating decision, See Fenderson v. West, 12 Vet. App. 119 
(1999), to include the propriety of an extraschedular rating 
during that term.  The Motion provided further that, should 
the Board find the appellant did not submit a timely Notice 
of Disagreement or a Substantive Appeal as to a higher 
initial rating, the Board must explain the bases how it 
reached that conclusion.

Governing Law and Regulation

Generally, the effective date of an award based on an 
original claim, or a claim reopened after final allowance, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore.  38 U.S.C.A. § 5110(a).  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400(a) (2007).

An appeal to the Board "consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal."  38 
C.F.R. § 20.200 (2007).  The failure to perfect an appeal on 
a timely basis renders the rating decision final.  38 
U.S.C.A. § 7105(c).

Analysis

The rules governing the assignment of effective dates require 
the submission of a claim to VA.  38 C.F.R. § 3.400.  Here, 
between a 1982 rating decision and the January 1995 claim 
discussed herein no claim was presented.  Accordingly, there 
is no outstanding unadjudicated claim.  The appellant's 
current claim, from which this appeal has its genesis, was 
received by the RO in January 1995.  In response to that 
claim, a March 1995 rating decision granted a compensable 
rating of 10 percent, effective August 1994.  The appellant 
submitted a timely April 1995 Notice of Disagreement to both 
the 10 percent rating and the effective date for that rating.  
In addition, the veteran asserted that the effective date of 
the 10 percent rating should have been allowed retroactively 
back to 1946, the date of his original grant of service 
connection.

In light of the applicable law the RO's actions following 
receipt of the April 1995 Notice of Disagreement indicate 
that they accepted the veteran's Notice of Disagreement as a 
Motion to Revise the March 1946 rating decision on the basis 
of clear and mistakable error.

A March 1946 VA letter notified the appellant of the March 
1946 rating decision and of his appeal rights.  The claims 
file contains nothing to indicate that he did not receive the 
March 1946 decision letter, or any record that the U.S. 
Postal Service returned it to VA as undeliverable.  Neither 
is there any record of his having submitted a timely Notice 
of Disagreement with that decision.  Thus, the March 1946 
rating decision became final and binding on the appellant in 
the absence of clear and unmistakable error.  

As noted a March 1995 rating decision granted a 10 percent 
rating, effective August 1994.  In June and July 1995 
correspondence the veteran perfected an appeal to the rating 
and effective date assigned in the March 1995 rating 
decision.  Prior to the December 1995 rating decision VA had 
never addressed whether the March 1946 rating decision was 
clearly and unmistakably erroneous.  Hence, while an appeal 
to the March 1995 rating decision was perfected, the December 
1995 rating decision addressed for the first time a new 
issue, i.e., was the March 1946 rating decision clearly and 
unmistakably erroneous.  

As noted, the December 1995 rating decision found the March 
1946 rating decision clearly and unmistakably erroneous, 
however, the March 1946 decision was found to be erroneous 
only to the extent that it failed to assign a 10 percent 
rating.  To the extent that the December 1995 rating decision 
did not assign a higher rating the rating decision found that 
the March 1946 rating decision was not clearly and 
unmistakably erroneous.  Accordingly, because the December 
1995 rating decision addressed an issue which was not 
addressed in the perfected March 1995 rating decision, if the 
veteran disagreed with the December 1995 rating limiting the 
finding of clear and unmistakable error he needed to submit a 
timely appeal.  38 U.S.C.A. § 7105 (West 2002).  A review of 
the pertinent evidence and argument submitted during the year 
following the December 1995 rating decision show that an 
appeal to that rating decision was not perfected.  Hence, the 
December 1995 rating decision is final 

In light of the finality of both the March 1946 and December 
1995 rating decisions the appellant may not now claim 
entitlement to a higher rating.  In Rudd v. Nicholson, 20 
Vet. App. 296, 300 (2006), the Court held that, under the 
applicable statutory law, an effective date established by a 
final rating decision cannot be contested by way of a free-
standing claim for an earlier effective date because such a 
claim vitiates the rule of finality.  

While the July 1995 Statement of the Case in fact addressed 
the 1946 rating decision, to the extent it did, it was ultra 
vires (and act beyond the legal authority of the doer), and 
the veteran's perfection of his appeal from the March 1995 
rating decision with his July 1995 Substantive Appeal did not 
impact the finality of the March 1946 rating decision.  It 
only perfected an appeal of the rating allowed by the March 
1995 decision and its effective date.  

Further, the Court's September 2005 affirmance of the Board's 
October 2003 decision on the scheduler rating and its 
effective date, has resolved the issue of the schedular 
rating granted by the March 1995 decision.  As noted earlier, 
it is no longer before the Board.

Given that state of affairs, the finality of the March 1946 
decision could only be overcome by a finding of clear and 
unmistakable error.  Rudd, 20 Vet. App. 296.  As a result, as 
noted earlier, the manner in which the RO treated that part 
of the veteran's April 1995 Notice of Disagreement that 
addressed his noncompensable rating of March 1946 in effect 
made it a Motion for Revision of the March 1946 rating 
decision on the basis of clear and mistakable error.  See 
38 C.F.R. § 3.105(a) (2007).  That was the only way the final 
March 1946 rating decision could be "put in play."  Rudd, 
20 Vet. App. at 300.  That occurred, and the veteran was 
afforded all applicable due process.

The December 1995 rating decision determined the March 1946 
rating decision contained clear and unmistakable error to the 
extent that it did not grant an initial compensable rating of 
10 percent.  The sole legal effect of the December 1995 
determination was to correct the March 1946 decision as it 
applied to the facts before the rating board as they existed 
in March 1946.  It did not address the period from March 1946 
forward.  See Russell v. Principi, 3 Vet. App. 310, 314 
(1992).  Nonetheless, that opportunity was open to the 
appellant had he availed himself of it, as the finality of 
the March 1946 decision was temporarily suspended.  If the 
appellant believed he was entitled to a higher initial 
rating, he should have availed himself of the opportunity to 
make that assertion after notification of the December 1995 
rating decision.

A February 1996 RO letter notified the appellant of the 
December 1995 decision and of his appeal rights.  The claims 
file contains nothing to indicate that he did not receive the 
February 1996 decision letter, or any record that the U.S. 
Postal Service returned it to VA as undeliverable.  Neither 
is there any record of his having submitted a timely Notice 
of Disagreement with that decision.  Thus, the December 1995 
rating decision is final and binding on the appellant.  This 
in effect means that the March 1946 rating decision also 
became final again after the period for appealing the 
December 1995 rating decision elapsed.  See 38 C.F.R. 
§ 20.302 (2007).

In light of the above, the veteran's initial 1946 rating is 
not before it, and there is no legal basis for assigning a 
staged rating from March 1946 forward.  Thus, the period 
currently in issue before the Board is that related to the 
veteran's January 1995 claim, and no more than one year prior 
to that date.  See 38 C.F.R. § 3.400 (2007).  Further, as 
also noted earlier in this decision, the only remaining issue 
is the appellant's entitlement to a referral for 
extraschedular consideration for the period beginning on that 
date.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Extraschedular Consideration

In addition to the legal requirements for an extraschedular 
evaluation discussed earlier, the Board is precluded from 
granting an increased rating on an extraschedular basis in 
the first instance.  38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 
9 Vet. App. 88, 95 (1996).  The Board may, however, determine 
whether a particular claim merits submission for an 
extraschedular evaluation.  Brannon v. West, 12 Vet. App. 32, 
35 (1998); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
Further, where the RO has considered the issue of an 
extraschedular rating and determined it inapplicable, the 
Board is not specifically precluded from affirming a RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) for an extra-
schedular rating.  Bagwell, 9 Vet. App. at 339.

As already noted, in light of the fact the appellant retired 
from all employment in 1984, between January 1994 and the 
present he is not shown to have suffered a marked 
interference with his employment.  The Board notes that it 
also must be borne in mind that before a reviewing authority 
even addresses whether a disability has a marked impact on 
employment, there must first be a determination that an 
appellant's disability is so exceptional that the rating 
schedule is in fact inadequate to address his/her disability.  
See 38 C.F.R. § 3.321(b).  Applying that criterion,  there is 
nothing in the record to show how this appellant is 
exceptionally different from the cases of numerous other 
veterans who are subject to the schedular rating criteria for 
the same disability.

In any event, however, the fact is that the veteran has not 
worked since 1984, and there is no evidence of frequent 
hospitalization due to his abdominal wound residuals.  Thus, 
the Board finds that during the appellate period at issue, 
that is, the period from January 1994 to the present, there 
is no basis to justify referral of this claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for consideration of entitlement to an 
extraschedular evaluation.

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Referral for consideration of an increased rating on an 
extraschedular basis for residuals of a gunshot wound to the 
left abdomen is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


